Order entered February 12, 2015.




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-01165-CV

                                  SYLVIA ORTIZ, Appellant

                                                 V.

     COMMISSIONER OF EDUCATION AND PLANO INDEPENDENT SCHOOL
                        DISTRICT, Appellees

                       On Appeal from the 429th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 429-00459-2014

                                            ORDER
       Before the Court is appellee Commissioner of Education’s February 9, 2015, unopposed

first motion to extend time to file brief. We GRANT the motion and ORDER the Commissioner

of Education to file its brief no later than March 13, 2015.


                                                       /s/     CRAIG STODDART
                                                               JUSTICE